                                                                             Motion GRANTED.


                               UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                   Docket: 3:19-00287

XU ZHANG




                       DEFENDANT’S MOTION TO UNSEAL COURT CASE


       Defendant, Xu Zhang, by and through undersigned counsel, Jennifer Lynn Thompson,

respectfully moves this Honorable Court to unseal the court case in the above captioned cause.

For cause the Defendant would show as follows:

       1) That it is very difficult for Counsel to work on a case when it is sealed.

       2) That Counsel cannot file pleadings in the captioned matter without taking additional

           steps to involve Court personnel, nor is undersigned counsel given notice when

           pleadings have been filed.

       3) That counsel is not aware of the Government’s reason to seal this case, except to be

           given the explanation that there are “international human trafficking” and gangs

           watching for cases of this nature to appear.

       WHEREFORE, PREMISES CONSIDERED, the said Defendant, Xu Zhang, prays that the Court

unsealed the caption matter.


                                                     Respectfully submitted,

                                                     SIGNATURE TO FOLLOW ON NEXT PAGE



     Case 3:19-cr-00287 Document 37 Filed 01/31/20 Page 1 of 1 PageID #: 73
